Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed May 24, 2022.

3.	New claims 22-24 have been added.

4.	Claims 1-24 are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given June 8, 2022, following a telephone interview with James Love on June 5, 2022.

7.	The application has been amended as follows:
Please cancel claims 9-11, 14-16, and 19-21.


Allowable Subject Matter
8.	Claims 1-8, 12, 13, 17, 18, and 22-24 are allowable over prior art of record in light of the arguments presented in the Amendment filed May 24, 2022 and the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “based on a linking request to link a second account of the user of one of the user terminals in a second web service to the first account of the user in the first web service, generate linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, send the cookie to the one of the user terminals, and cause the one of the user terminals to store the cookie, based on a display request of the webpage from the one of the user terminals, determine whether or not the first account of the user of the one of the user terminals in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie, send the webpage on which the first content is displayed with content of the first web service to the one of the user terminals based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service, and send the webpage on which the second content is displayed with the content of the first web service to the one of the user terminals based on the display request not including 2Application No. 16/755,256the cookie, the second content being configured to prompt the user to link the second account in the second web service, wherein the first web service is different from the second web service” as recited in independent claims 1, 8, 12, 13, 17, and 18.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443